REVISED, November 6, 1998

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT


                       ____________________

                           No. 97-20954

                         Summary Calendar
                       ____________________


     JASON D W, BY NEXT FRIEND
     MR & MRS DOUGLAS W

                                    Plaintiff-Appellant,

     v.

     HOUSTON INDEPENDENT SCHOOL DISTRICT,

                                    Defendant-Appellee.

_________________________________________________________________

           Appeal from the United States District Court
                for the Southern District of Texas
_________________________________________________________________
                        September 21, 1998

Before KING, HIGGINBOTHAM, and DAVIS, Circuit Judges.

PER CURIAM:

     Jason W., by his next friends and parents Mr. and Mrs.

Douglas W., appeals the district court’s order awarding him

reduced attorneys’ fees and granting costs to the Houston

Independent School District.   We affirm.

              I.   FACTUAL AND PROCEDURAL BACKGROUND

     Plaintiff-appellant Jason W. (represented in this action by

his next friends and parents, to whom we refer collectively as

Jason) is a special education student in the Houston Independent

School District (the District).   He has been diagnosed with
attention deficit disorder and a speech impairment that cause him

significant academic and social difficulty.   Since early 1994,

Jason has qualified for special education services, and the

District has created individualized education plans for him.

These entail, inter alia, providing resource instruction and

consultation, modifying the regular education program to meet

Jason’s needs, and developing behavior management plans designed

to control his disruptive behavior.   During the 1994-95 school

year, Jason’s parents became dissatisfied with Jason’s special

education program and requested a hearing under the Individuals

with Disabilities in Education Act (IDEA), 20 U.S.C. §§ 1400-

1491, which conditions federal aid to state special education

programs on a state’s assurance to all children with disabilities

“an opportunity to present complaints with respect to any matter

relating to the identification, evaluation, or educational

placement of the child, or the provision of a free appropriate

education to such child.”   20 U.S.C. § 1415(b)(1)(E).1   Jason

rejected the District’s official settlement offer, and a hearing

was held on May 25 and June 12-16, 1995 before James Holtz, an

attorney appointed as a hearing officer by the state of Texas.

On July 22, 1995, Holtz filed a written decision finding that

(1) Jason’s parents were entitled to reimbursement for the fees

of two psychologists whom they had retained to help the District

develop a behavior management plan for Jason, (2) that the

     1
        This opinion cites to the version of the IDEA in effect
at the time of the events in this case. The IDEA was completely
revised in 1997 by Pub. L. No. 105-17, 111 Stat. 37.

                                 2
behavior management plan ultimately adopted by the District was

not appropriate, and (3) that Jason’s placement in a resource

class from January 10, 1995 to February 2, 1995 was not

appropriate and denied him a free appropriate public education

(FAPE).

     On July 26, 1995, Daniel McCall, Jason’s attorney, wrote to

Jennifer Jacobs, the District’s attorney, demanding $32,943.97, a

sum representing the total amount of attorneys’ fees and costs.

After McCall rejected two settlement offers of $7500.00 and

$10,000.00, Jason filed an action in the federal district court

for the Southern District of Texas, Houston Division, seeking

recovery of all attorneys’ fees and costs incurred in the special

education hearing and in federal court under the IDEA, 20 U.S.C.

§ 1415(e)(4)(B).    On April 26, 1996, the District made an

official offer of judgment under Federal Rule of Procedure Rule

68 in the amount of $24,429.00, which Jason failed to accept.

After a bench trial, the district court found that nineteen

specific issues had been presented to the hearing officer and

that Jason had prevailed on only three.    The court also found

that the hearing afforded Jason some specific relief that he

would not have received had he accepted the District’s settlement

offer.    The court ruled that Jason was a prevailing party, but

awarded him only a fraction of the attorneys’ fees he demanded.

Because it found that at least half of the time and effort

expended in the hearing had been devoted to three issues relating

to a new school placement for Jason--issues on which Jason did


                                  3
not prevail--the district court first reduced the hours his

attorney claimed to have spent by half.       Of the remaining sixteen

issues, the court found that Jason prevailed on only three and

that even success on these three afforded Jason little relief

beyond what the District had offered prior to the hearing.       Based

on these factors, the court again reduced the number of hours by

half.   In addition, the district court ruled, based on its

finding that Jason was entitled only to total fees, costs, and

expenses in the amount of $8340.49 on the date of the District’s

$10,000.00 settlement offer, that Jason had unreasonably

protracted the controversy by refusing to settle.       It declined to

award Jason any fees or costs beyond $8340.49.       Jason thus did

not receive fees or costs for the federal lawsuit.

     The District filed a motion to amend final judgment,

contending that under Federal Rule of Civil Procedure 68, it was

entitled to its costs after April 26, 1996.       The District argued

that because it had made an offer of judgment on April 26, 1996

in the amount of $24,429.00, which was more than the $8340.49

that Jason ultimately obtained at trial, it was entitled to all

costs after that date.   The district court granted the motion and

awarded the District $2322.05.    Jason filed a motion for new

trial, which the district court denied.       Jason appeals.

                          II.    DISCUSSION

     Jason argues that the district court erred in awarding

attorneys’ fees in a reduced amount and in granting costs to the

District.   We address each of these issues in turn.


                                   4
A.   Standard of Review

     We review an award of attorneys’ fees for abuse of

discretion and the factual findings upon which the award is based

for clear error.   See Brady v. Fort Bend County, 145 F.3d 691,

716 (5th Cir. 1998); Migis v. Pearle Vision, Inc., 135 F.3d 1041,

1047 (5th Cir. 1998) (citing Louisiana Power & Light Co. v.

Kellstrom, 50 F.3d 319, 324, 329 (5th Cir. 1995)).     Although we

generally review a district court’s award of costs for abuse of

discretion, see Alberti v. Klevenhagen, 46 F.3d 1347, 1358 (5th

Cir. 1995), interpretation of Rule 68 is an issue of law that we

review de novo, see Louisiana Power & Light Co., 50 F.3d at 333.

B.   Attorneys’ Fees

     In any action or proceeding brought under the IDEA, the

court “may award reasonable attorneys’ fees as part of the costs

to the parents or guardian of a child or youth with a disability

who is the prevailing party.”   20 U.S.C. § 1415(e)(4)(B).    The

legislative history of the IDEA indicates that this attorneys’

fees provision should be interpreted in accordance with Hensley

v. Eckerhart, 461 U.S. 424 (1983), a federal civil rights

decision.2   See H.R. REP. NO. 105-95, at 105-06.   Therefore, we

apply the principles outlined in Hensley and its progeny to this


     2
        Technically, this statement refers to the attorneys’ fees
provision in the post-1997 version of the IDEA, but Congress
reenacted the identical language of 20 U.S.C. § 1415(e)(4)(B) as
20 U.S.C. § 1415(i)(3)(B) when it revised the IDEA in 1997.
Because the amendment did not change the language of the
attorneys’ fees provision, we believe that Congress also intended
20 U.S.C. § 1415(e)(4)(B) to be interpreted consistent with
Hensley v. Eckerhart.

                                 5
case.

     The calculation of attorneys’ fees involves a well-

established process.   First, the court calculates a “lodestar”

fee by multiplying the reasonable number of hours expended on the

case by the reasonable hourly rates for the participating

lawyers.   See Louisiana Power & Light Co., 50 F.3d at 324.    The

court then considers whether the lodestar figure should be

adjusted; in making such an adjustment, the court looks to the

twelve factors established in Johnson v. Georgia Highway Express,

Inc., 488 F.2d 714, 717-19 (5th Cir. 1974): (1) the time and

labor required for the litigation; (2) the novelty and difficulty

of the questions presented; (3) the skill required to perform the

legal services properly; (4) the preclusion of other employment

by the attorney due to acceptance of the case; (5) the customary

fee; (6) whether the fee is fixed or contingent; (7) time

limitations imposed by the client or the circumstances; (8) the

amount involved and the result obtained; (9) the experience,

reputation, and ability of the attorneys; (10) the

“undesirability” of the case; (11) the nature and length of the

professional relationship with the client; and (12) awards in

similar cases.   See Louisiana Power & Light Co., 50 F.3d at 329.

Many of these factors usually are subsumed within the initial

calculation of hours reasonably expended at a reasonable hourly

rate, see Hensley, 461 U.S. at 434 n.9, and should not be double-

counted, see Shipes v. Trinity Indus., 987 F.2d 311, 320 (5th

Cir. 1993).   Moreover, some Johnson factors deserve more weight


                                 6
than others.   The Supreme Court held that “the most critical

factor” in determining the reasonableness of a fee award “is the

degree of success obtained.”    Farrar v. Hobby, 506 U.S. 103, 114

(1992) (quoting Hensley, 461 U.S. at 436); see also Von Clark v.

Butler, 916 F.2d 255, 258 (5th Cir. 1990).   This factor is

particularly crucial when, as in this case, a plaintiff is deemed

“prevailing” even though he succeeded on only some of his claims.

See Hensley, 436 U.S. at 434.

     Both parties agree that Jason is a prevailing party.

Hensley noted that a “typical” definition of “prevailing party”

for attorneys’ fees purposes is a party who “succeed[s] on any

significant issue in litigation which achieves some of the

benefit the parties sought in bringing suit.”   461 U.S. at 433

(quoting Nadeau v. Helgemoe, 581 F.2d 275, 278-79 (1st Cir.

1978)).   This circuit has specifically held that in IDEA cases, a

prevailing party is one that attains a remedy that both (1)

alters the legal relationship between the school district and the

handicapped child and (2) fosters the purposes of the IDEA.      See

Angela L. v. Pasadena Indep. Sch. Dist., 918 F.2d 1188, 1193-94

(5th Cir. 1990).3   The hearing altered the legal relationship

between Jason and the District, which was ordered to reimburse

his parents for the fees of both psychologists, adjust his

     3
        This circuit adopted a narrower definition of “prevailing
party” in the context of § 1988 attorneys’ fees cases, holding
that prevailing parties must succeed on the central issue of
their suit and obtain the primary relief sought, see Texas State
Teachers Ass’n v. Garland Indep. Sch. Dist., 837 F.2d 190, 192
(5th Cir. 1988), but we need not consider that definition because
the Angela L. standard explicitly applies to IDEA cases.

                                 7
behavior modification plan to include positive reinforcement, and

train his teachers to implement the behavior modification plan

properly.   Furthermore, the remedy that Jason obtained fosters

the purposes of the IDEA by providing him with a free and

appropriate public education.

     A finding that a party   is a prevailing party only makes him

eligible to receive attorneys’ fees under the IDEA; it does not

automatically entitle him to recover the full amount that he

spent on legal representation.     See 20 U.S.C. § 1415(e)(4)(B)

(“In any action or proceeding brought under this subsection, the

court, in its discretion, may award reasonable attorneys’

fees . . . .”) (emphasis added).       Jason contends that all the

Johnson factors support his application for the full amount of

attorneys’ fees.   The district court, however, reduced the fees

based only on its finding that the action did not involve novel

or difficult questions of fact or law and that Jason achieved

limited success at the hearing.    Because we find that the

district court did not abuse its discretion in reducing the

attorneys’ fees from $32,943.97 to $8340.49 on the grounds of

these two factors, we find it unnecessary to examine the others.

     First, Jason offers only bald assertions in support of his

contention that his case involved novel and difficult questions.

He states that the District is the largest public school district

in the state of Texas, that the hearing was requested by the

parents to contest all of the District’s decisions concerning

Jason’s education, and that five special education experts


                                   8
testified at the hearing.   The size of the District or the

hearing does not show that the suit involved novel or difficult

legal and factual issues, however, and Jason’s claim that the

parents filed an appeal of all of the District’s decisions on

Jason’s education is simply inaccurate, as Holtz testified at

trial that he explicitly limited the issues to those arising out

of the 1994-95 school year.   We cannot say that the district

court committed clear error in finding that Jason’s case did not

involve novel and difficult issues.

     Second, attorneys’ fees must reflect the degree of success

obtained.   The District contends that the parties presented

nineteen issues to Holtz, of which Jason prevailed on three;

therefore, it contends that Jason achieved only limited success

at the hearing, and his attorneys’ fees should be reduced

accordingly.   Jason asserts that (1) the nineteen issues the

district court identified were not all presented at the hearing;

(2) the question of whether Jason was receiving a FAPE, on which

Jason prevailed, was the primary and subsuming issue at the

hearing; and (3) the issues in this suit were so interrelated

that it is impossible to allocate time among the individual

issues.

     We find that the district court did not commit clear error

in determining that there were nineteen issues, of which Jason

prevailed only on three, and did not abuse its discretion in

awarding attorneys’ fees accordingly.   There is ample evidence in

the record to support the district court’s findings that Jason


                                 9
achieved limited success.     James Holtz, the hearing officer at

Jason’s due process hearing, testified that nineteen issues were

presented to him in Jason’s case and that Jason did not prevail

on all those issues.   Holtz’s testimony confirmed that of Nona

Matthews, the District’s expert witness, who analyzed transcripts

of the hearing and concluded that nineteen issues were presented.

     Moreover, both Holtz and Matthews testified at trial that

Jason’s primary objective was to secure placement at another

school.   Holtz also testified, and the district court found, that

more than half of the time and testimony at the hearing involved

the issue of whether Jason would be placed in another school.

Holtz further testified that although another major issue was

whether the District had provided Jason with a free appropriate

public education during the 1994-95 school year, this issue did

not subsume all others, and Jason was not entirely successful on

his claim that he had been denied a FAPE:

     Holtz:     The major issue--

     McCall:    Yes.

     Holtz:     --before me involved I guess the alternate
                determination, whether or not there was a Free
                Appropriate Public Education being provided to the
                student during that school year. But this did not
                include all of the issues that were raised by the
                parties.

     McCall:    And did the petitioner prevail on the major issue
                of whether there was denial of F.A.P.E.?

     Holtz:     Partially.4

     4
        Jason argues that the district court erred in striking
several post-trial exhibits, one of which was an affidavit from
James Holtz in support of Jason’s application for attorneys’

                                     10
Furthermore, the language of the IDEA itself demonstrates that

not all of the nineteen issues that Holtz identified can be

subsumed under the general heading of denial of a FAPE.    The IDEA

guarantees “an opportunity to present complaints with respect to

any matter relating to the identification, evaluation, or

educational placement of the child, or the provision of a free

appropriate public education to such child.”   20 U.S.C.

§ 1415(b)(1)(E) (emphasis added).    The IDEA thus treats placement

and denial of a FAPE as separate issues; moreover, it implies

that identification and evaluation of the child also should be

considered distinct issues.   Even assuming that the remaining

issues do fall under the FAPE umbrella, it is undisputed that

Jason prevailed only on three of those issues; thus, as Holtz

testified, he was only partially successful on the issue of

whether he was denied a FAPE.

     Jason also contends that the nature of a special education

case is such that the issues are so interrelated that it is

impossible to determine how much time was spent on each issue.


fees. Although Jason includes this question in his statement of
the issues, he provides no argument or authority in support of
his position. We have held that failure to provide any legal or
factual analysis of an issue on appeal waives that issue. See
Cavallini v. State Farm Mut. Auto Ins. Co., 44 F.3d 256, 260 n.9
(5th Cir. 1995); see also Fed. R. App. P. 28(a)(6)(“The argument
must contain the contentions of the appellant on the issues
presented, and the reasons therefor, with citations to the
authorities, statutes, and parts of the record relied on.”); Gann
v. Fruehauf Corp., 52 F.3d 1320, 1328 (5th Cir. 1995) (holding
that appellant waived claims on appeal by failing to advance
arguments in support of them in the body of his brief). The
district court struck these exhibits, Jason provides no argument
as to why we should find that it erred in doing so, and we
therefore decline to address them.

                                11
This argument lacks merit; indeed, we have rejected a similar

claim in an analogous case.     See Migis v. Pearle Vision, Inc.,

135 F.3d 1041, 1048 (5th Cir. 1998).       In Migis, the plaintiff

alleged four acts of discrimination on the basis of sex or

pregnancy.   She prevailed only on one, and only on the basis of

pregnancy discrimination.     See id.    The district court reduced

the amount of attorneys’ fees.     See id. at 1047.    On appeal,

Migis argued that her case could not be segregated into discrete

claims because all of her contentions involved a common core of

facts and because she only prosecuted a single, discrete claim of

pregnancy discrimination.     See id. at 1048.    We rejected this

argument, holding that even where “a plaintiff has achieved only

partial or limited success, the product of hours reasonably

expended on the litigation as a whole times a reasonable hourly

rate may be an excessive amount.       This will be true even where

the plaintiff’s claims were interrelated, nonfrivolous, and

raised in good faith.”   Id. (quoting Hensley, 461 U.S. at 436).

     The district court did not commit clear error in finding

that Jason prevailed on only three of nineteen issues before the

hearing officer and that he lost on an issue on which the parties

spent more than half of the time at the hearing.       The district

court did not abuse its discretion in reducing the requested fees

by half to account for the time spent on pursuing the

unsuccessful placement claim and by half again to reflect Jason’s

limited success on the other issues.

     Jason also contends that the district court erred in cutting


                                  12
off fees for Jason’s attorney on the grounds that he unreasonably

protracted litigation.   Under the IDEA, whenever a court finds

that a fee applicant seeking attorneys’ fees under the statute

has “unreasonably protracted the final resolution of the

controversy,” the court “shall reduce, accordingly, the amount of

attorneys’ fees awarded.”   20 U.S.C. § 1415(e)(4)(F)(i).    Jason

argues that the protraction provision applies only to the actions

taken by a party during the underlying hearing.    Alternatively,

he contends that failing to accept a settlement offer during the

fee collection process does not constitute protraction.     We

disagree.

     Jason cites no authority, and we can find none, for the

proposition that the IDEA’s protraction provision applies only to

the underlying action and not to the attorneys’ fees suit.       The

statute refers generally to “the action or proceeding,” language

that covers both the administrative hearing proceeding and

related action for attorneys’ fees.    Moreover, the protraction

provision applies to any action that hinders the “final

resolution of the controversy.”    In this case, the controversy

between Jason and the District will not be finally resolved until

the matter of attorneys’ fees is settled.    Thus, it seems clear

to us that § 1415(e)(4)(F)(i) is not limited to the underlying

proceedings.

     This court and a number of other federal courts have held

that failing to settle can constitute protraction under

§ 1415(e)(4)(F).   See Shelly C. v. Venus Indep. Sch. Dist., 878


                                  13
F.2d 862, 863 (5th Cir. 1989) (reversing grant of summary

judgment for plaintiff in attorneys’ fee action under the IDEA in

part because district court failed to consider whether

plaintiff’s attorney unnecessarily protracted proceedings where

parties ultimately settled); see also Fischer v. Rochester Comm.

Schs., 780 F. Supp. 1142, 1150 (E.D. Mich. 1991) (holding that

failure to accept settlement can constitute protraction); Howey

v. Tippecanoe Sch. Corp., 734 F. Supp. 1485, 1492-93 (N.D. Ind.

1990) (finding that plaintiff’s counsel engaged in “a pattern of

deliberate conduct to extend these proceedings” in a case under

the Education of the Handicapped Act, the predecessor to the

IDEA, by, inter alia, failing to accept a highly favorable

settlement).   Although Jason asserts in his brief that the

settlement offer of $10,000.00 was not a firm offer and thus

could not trigger § 1415(e)(4)(F)(i), he neither briefs the issue

nor presents any evidence to support his contention.    We

therefore consider the issue waived.    See Fed. R. App. P.

28(a)(6); Gann, 52 F.3d at 1328; Cavallini, 44 F.3d at 260 n.9.

C.   Costs

     Jason contends that the district court erred in awarding

costs to the District under Federal of Civil Procedure 68 because

that Rule does not apply to cases brought under the IDEA.

Awarding costs to the District, Jason argues, would contravene

the IDEA’s purpose of protecting the rights of the parent and the

disabled child.   We disagree.   The policy behind Rule 68 is to

“encourage settlement and avoid litigation.”    See Marek v.


                                 14
Chesny, 473 U.S. 1, 5 (1985).   We see no conflict between this

goal and that of protecting the welfare of children with

disabilities and their parents.    Cf. id. at 11 (“Section 1988

encourages plaintiffs to bring meritorious civil rights suits;

Rule 68 simply encourages settlements.   There is nothing

incompatible in these two objectives.”).   Indeed, the IDEA

encourages settlement in, for example, § 1415(e)(4)(F)(i), which

requires the court to reduce attorneys’ fees for a parent or

guardian who unreasonably protracts the final resolution of the

controversy.   Moreover, we have explicitly approved awards of

costs to a school district under the IDEA.    See Cypress-Fairbanks

Indep. Sch. Dist. v. Michael F., 118 F.3d 245, 256-57 (5th Cir.

1997) (affirming an award of costs to a school district in an

IDEA case despite the parents’ argument that doing so would have

a chilling effect on the willingness of parents to contest school

decisions vitally affecting their children), cert. denied, 118 S.

Ct. 690 (1998); cf. Bonnie Ann F. v. Calallen Indep. Sch. Dist.,

835 F. Supp. 340, 351-52 (S.D. Tex. 1993) (granting costs to

school district as a sanction under Federal Rules of Civil

Procedure 11 and 16(f)), aff’d, 40 F.3d 386 (5th Cir. 1994).

     Finally, Jason challenges the amount of the district court’s

award of costs.   Specifically, he asserts that the court should

not have granted copying costs for 19,638 copies because that

copying was not a necessity but a convenience for the District’s

attorneys.   He also claims that the court should not have granted

fees for the testimony of Nona Matthews, who he contends was


                                  15
neither an expert in the area of special education law, as the

District represented, nor was reasonably necessary for the

adjudication of the legal issues before the court.   According to

Southern District of Texas Local Rule 4(B), objections to a bill

of costs must be filed within five days after the filing of the

bill itself.   See S. Dist. Tex. Local R. 4(B).   The District

filed a bill of costs and a brief in support of the bill of costs

on December 5, 1996.   The next day, the District filed a

supplemental bill of costs.   All three filings contained requests

for Matthews’s witness fees and the District’s copying costs.

Jason did not respond until January 13, 1997, well after the

five-day time limit for filing an objection.   We therefore find

that the district court properly awarded these costs to the

District.

D.   Other Issues

     Jason raises three other issues in his brief, but does not

discuss them at all: (1) that his parents were entitled to

reimbursement for child care expenses incurred while they

attended the hearing before James Holtz, (2) that the district

court erred when it found that the District “made an official

offer of settlement” to Jason on May 12, 1995, and (3) that the

district court abused its discretion in not awarding prejudgment

interest on the outstanding attorneys’ fees from the time of the

entry of Holtz’s decision.    Jason does not present arguments or

authority to support his position on these issues, however, and

we therefore consider them waived.    See Fed. R. App. P. 28(a)(6);


                                 16
Gann, 52 F.3d at 1328; Cavallini, 44 F.3d at 260 n.9.

                        III.   CONCLUSION

     For the foregoing reasons, we AFFIRM the judgment of the

district court.




                                17